DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris, Jr. et al. (U.S. 7104682) [hereinafter Harris1] in view of Cheng et al. (U.S. 20190053332) [hereinafter Cheng].
For claims 1-3, 9-10: Harris1 discloses a device/ method in the field of applicant’s endeavor and shows in Figs. 5-6 and Table 1,  buttons/ key to enable a processor/ processing circuit to select a SET mode by pressing a first key (selector button) 228  and then scrolling (thus, using a plurality of keys) to select food category (lamb, fish, etc.) to be illuminated on a display and select and display a saved temperature (doneness category): rare, medium, etc., wherein the saved temperature (doneness category) could be changed by selection of another saved temperature (doneness category). A temperature sensed by a temperature sensor is compared to the doneness category (saved temperature).
It is considered that each step of the selector acting as an individual key.
The device comprising a memory (in a handle portion 214) to store the saved temperatures/ ranges. This would suggest having some kind or processing circuit/ processor to control the keys.
 For claim 2: the selector key could select a key to change the saved temperature (doneness) to a saved temperature associated with the position/ key (third key).
For claim 3: the selector key would comprise at least nine keys.
For claim 9: Harris teaches a temperature sensor to inserted in a food item to detect a current temperature of the food item and a housing with a display connected to the temperature sensor.
For claim 10: it is considered that the saved temperature/ doneness could be changed to another saved temperature/ another level of doneness by a user.
Although pressing a selector button (first key) 228 a second time may result in selecting another food item and doneness category, thus, exiting the previous set mode, and 
although, it is very well known that the (cooking) process could be setting and exited/ stopped/ interrupted by the same (first) key/ switch, Harris is silent so as this limitation of claim 1.
Cheng teaches that a single key/ button could activate/ deactivate the cooking logic.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use the same key/ button to enter and exit the set mode, so as to simplify the key control device, as well known in the art
           Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris1, in view of Seferian (U.S. 20040131104) and Tamborra (U.S. 20060225443) and Harris2.
Harris1 disclose the device/ method as stated above.
Harris1 does not explicitly teach the limitations of claim 6.
For claim 6: Seferian discloses a device in the field of applicant’s endeavor and teaches to compare the output temperature signal with a predetermined/ threshold temperature and issue an alarm if the temperature signal is exceeding the predetermined temperature (Abstract).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the device, so as to issue an alarm when the temperature exceeding the threshold temperature, so as cook the food at a proper temperature, as well known in the art.
For claim 6: Tamborra discloses a device in the field of applicant’s endeavor and teaches to sound the alarm when a measured temperature is below the predetermined temperature for other time than a predetermined time (Abstract).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the device, so as to issue an alarm when the temperature is below the expected/ low threshold temperature, so as cook the food at a proper temperature, as well known in the art.
Harris2 teaches in Fig. 1 to display a current food temperature 116 sensed by the sensor and a target temperature.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the device, so as to display a current food temperature, so as to allow the user to compare the temperature with a target temperature, as very well known in the art.  
           Claims 1-3, 9-10, 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris, Jr. et al. (U.S. 7201099) [hereinafter Harris2].
           For claims 1-3, 9-10, 13-14, 16: Harris2 discloses a device/ method in the field of applicant’s endeavor comprising a probe in contact with a food item, and teaches that the temperature sensor compares the sensed temperature with the saved/ stored temperature for the particular doneness category (rare, medium, etc.) and issues an alarm when the food item/ food preference reached a specified temperature. When a user wishes to select a mode/ set (set key) and a specific food item to be cooked, the user presses one (first) of the selector buttons 110 scrolling through the food items 122 until the one to be selected is displayed providing a visual alarm or broadcast speaker 102 generates an audible alarm. The user continues scrolling (second key) to select the doneness category (rare, medium, etc.). Thus, the second selected food item could be selected by another key – third key, and the saved memory/ doneness category could be accessed and retrieved from memory and displayed for the second food item selected by the third key. The displayed temperature could be changed when another doneness category is selected (For claim 14).
It is considered that in order to select another mode (food preference and doneness category), the user would need to start all over with the selector button (first) key again, thus, the previous set will be over by selection another set.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use a single select button/ first key to start setting the device and to turn it off and/ or switch to another mode or food item to start all over again, in order to minimize the number of keys.
The device has a wireless communication.
For claim 2: the selector key could select a key to change the saved temperature (doneness) to a saved temperature associated with the position/ key (third key).
For claim 3: the selector key would comprise at least nine keys.
For claim 9: Harris2 teaches a temperature sensor to inserted in a food item to detect a current temperature of the food item and a housing with a display connected to the temperature sensor.
For claim 10: it is considered that the saved temperature/ doneness could be changed to another saved temperature/ another level of doneness by a user.
Harris2 teaches in Fig. 1 to display a current temperature 116 sensed by the sensor.
The method steps will be met during the normal operation/ use of the device stated above.
            Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris, Jr. et al. (U.S. 7201099) [hereinafter Harris2] in view of Seferian (U.S. 20040131104) and Tamborra (U.S. 20060225443).
Harris2 disclose the device/ method as stated above.
Harris2 does not explicitly teach the limitations of claim 6.
For claim 6: Seferian discloses a device in the field of applicant’s endeavor and teaches to compare the output temperature signal with a predetermined/ threshold temperature and issue an alarm if the temperature signal is exceeding the predetermined temperature (Abstract).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the device, so as to issue an alarm when the temperature exceeding the threshold temperature, so as cook the food at a proper temperature, as well known in the art.
For claim 6: Tamborra discloses a device in the field of applicant’s endeavor and teaches to sound the alarm when a measured temperature is below the predetermined temperature for other time than a predetermined time (Abstract).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the device, so as to issue an alarm when the temperature is below the expected/ low threshold temperature, so as cook the food at a proper temperature, as well known in the art.
          Claims 5-12, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris, Jr. et al. (U.S. 7201099) [hereinafter Harris2] in view of Nivala et al. (U.S. 20200129006) [hereinafter Nivala].
Harris2 discloses the device/ method as stated above. 
Harris2 teaches in Fig. 1 to display a current temperature 116 sensed by the sensor.
Harris2 does not explicitly teach the limitations of claims 5-12, 17-20.
For claims 5-12, 17-20: Nivala discloses a wireless food thermometer wirelessly connected to a smart electronic device [0046]. This would suggest having a communication interface. If the measured temperature is greater than the max setting temperature or below the min temperature setting, an indication of alert will be sent by a smart device to alert the user providing an audible notification [0113]. The user, in response, could give an instruction to proceed to the next cooking stage upon receiving a temperature signal from the food thermometer [0121], thus, could change the saved/ predetermined temperature to another predetermined temperature. The device comprising a microprocessor/ microcontroller [0223].
Official Notice is taken with respect to claim 8, having the particular preset threshold of 10 degrees F or 5 degrees C, absent any criticality, is only considered to be the “optimum” threshold value used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of cooking device and the desired accuracy of cooking,, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to select a proper preset threshold, so as to achieve a desired accuracy of cooking and temperature measurements of the food item to be cooked.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the device, so as to issue an alarm when the temperature is below the expected/ low threshold temperature or exceeding the high threshold, so as cook the food at a proper temperature, as well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a smart electronic communication device, so as to transmit data to the user while the user is at a distance from the cooking device, in order to enable the user take necessary actions, as very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to enable the user to change the temperature of cooking from one saved temperature to another saved temperature (change doneness category), so as to have the food item be cooked at another  (saved) temperature if it is desired by the user.
The method steps will be met during the normal operation/ use of the device stated above.
           Claims 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris2 in view of Battista, Jr. (U.S. 9380982) [hereinafter Battista].
Harris2 discloses device/ method as stated above.
Harris2 does not explicitly teach the limitations of claims 4, 15.
Battista teaches to use arrow keys 60 to select a desired mode.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the keys, so as to have arrow keys to select a desired food item and/ or doneness category, because arrow keys are very well known for selection, thus, using the arrow keys, well known in the art, would minimize the manufacturing costs.
The method steps will be met during the normal operation/ use of the device stated above.
          Claims 5, 7-12, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris1 and Cheng, as applied to claims above, and further in view of Nivala et al. (U.S. 20200129006) [hereinafter Nivala].
Harris1 and Cheng disclose the device/ method as stated above. 
They do not explicitly teach the limitations of claims 5, 7-12, 17-20.
Nivala discloses a wireless food thermometer wirelessly connected to a smart electronic device [0046]. This would suggest having a communication interface. If the measured temperature is greater than the max setting temperature or below the min temperature setting, an indication of alert will be sent by a smart device to alert the user providing an audible notification [0113]. The user, in response, could give an instruction to proceed to the next cooking stage upon receiving a temperature signal from the food thermometer [0121], thus, could change the saved/ predetermined temperature to another predetermined temperature. The device comprising a microprocessor/ microcontroller [0223].
Official Notice is taken with respect to claim 8, having the particular preset threshold of 10 degrees F or 5 degrees C, absent any criticality, is only considered to be the “optimum” threshold value used by Prior Art that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the type of cooking device and the desired accuracy of cooking,, etc. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one skilled in the art at the time  before the effective filing date of the invention to select a proper preset threshold, so as to achieve a desired accuracy of cooking and temperature measurements of the food item to be cooked.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the device, so as to issue an alarm when the temperature is below the expected/ low threshold temperature or exceeding the high threshold, so as cook the food at a proper temperature, as well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a smart electronic communication device, so as to transmit data to the user while the user is at a distance from the cooking device, in order to enable the user take necessary actions, as very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to enable the user to change the temperature of cooking from one saved temperature to another saved temperature (change doneness category), so as to have the food item be cooked at another (saved) temperature if it is desired by the user.
The method steps will be met during the normal operation/ use of the device stated above.
           Claims 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris1 and Cheng, as applied to claims above and further in view of Battista].
Harris1 and Cheng disclose device/ method as stated above.
They do not explicitly teach the limitations of claims 4, 15.
Battista teaches to use arrow keys 60 to select a desired mode.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to modify the keys, so as to have arrow keys to select a desired food item and/ or doneness category, because arrow keys are very well known for selection, thus, using the arrow keys, well known in the art, would minimize the manufacturing costs.
The method steps will be met during the normal operation/ use of the device stated above.
            
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Economy (U.S. 10367582) teaches that the user can exit the selected mode by selecting the exit button 36.
Wojan et al. (U.S. 20040247015) teaches that a single switch/ key could activate or deactivate the notification device.
Sorenson et al. (U.S. 20170135159) teaches that a device includes a single switch which can be labelled SELECT having the setting turned OFF [0413].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        April 28, 2022